Robinson, J.,
delivered the opinion of this Court.
The motion to dismiss the appeal in this case, must be overruled. The 137th sec. of Art. 81, of the Code of Pub. Gen’l Laws, which declares the judgment of the Orphans’ Court to be final and conclusive, applies only to the proportion of the tax which it is the duty of said Court to assess among the parties interested in the estate. The exceptions of the appellants are not to the apportionment thus made, but to the constitutionality of the law imposing a tax on collateral inheritances, Ac. It is insisted that the law is in *586conflict with the 15th Article of the Declaration of Rights, of the Constitution of 1864, which declares “that the levying of taxes by the poll is grievous and oppressive, and ought to be prohibited; that paupers ought not to be assessed .for the support of the government, but every other person in the State, or person holding property therein, ought to contribute his proportion of public taxes, for the support of government, according to his actual worth in real or personal property; yet fines, duties or taxes may properly and justly be imposed or laid, Avith a political view, • for the good government and benefit of the community.” The act imposing a tax on “ collateral inheritances” Avas passed in the year 1844, and from that time it has been recognized by the Orphans’ Courts in every county in the State, as a valid exercise of legislative poAver. Under it more than a half a million of dollars have been collected and paid into the treasury of'the State; and its constitutionality is now for the first time questioned. Moreover the operation and effect of the laAV Avere before this Court, in the case of The State vs. Dorsey, Ex’r of Worthington, 6 Gill, 388, in which it A\^as held, that a bequest of freedom to a slave was “ a specific legacy, and liable to the tax imposed by the Act of 1844, ch. 237. The constitutionality of the laAV, it is true, does not appear to have been raised, but can Ave presume that the consideration of it escaped the attention of the eminent counsel in the cause, or of the Court Avhich was called upon, for the first time, to give a construction to the operation of the laAV. If, hoAveAmr, the question is to be considered as res nova, we have not the slightest doubt as to the constitutionality of the laAV. The 15th Article of the Declaration of Rights did not engraft upon the fundamental laAV, any new principle in regard to taxation. On the contrary, the same provision is to be found in every Constitution adopted in this State, from 1776 to the present time, and in regard to which there has been but one construction in the whole history of our legislation. The restrictions imposed by it upon the legislative poAver, as to the objects of taxation, are *587explicitly declared. Poll taxes are denounced as grievous and oppressive; paupers are exempted from assessment; and all other persons are required to pay their proportion of public taxes, according to the value of their property. Arbitrary taxes on property without regard to value, are expressly prohibited, and all measures for the collection and imposition of taxes upon property, are required to conform to this general principle of equality. Whilst thus providing for a uniform mode of taxation on property, it was not the purpose of the framers of the Constitution to prohibit any other species of taxation, but to leave the Legislature the power to impose such other taxes as the necessities of the government might require. This construction is strengthened by the fact, that when the convention of 1851 met, composed of many of the most eminent lawyers and Judges in the State, we find them adopting the same Article in the Declaration of Eights, and not one word of complaint against the constitutionality of the Act of 1844, chap. 237, then in force. On the contrary, in the debate upon the Article, the power of the Legislature to impose taxes upon collateral inheritances, commissions of executors, &c., was expressly admitted. Debates Constitutional Convention, 1 vol., 186. With the construction thus given to this Article in the Constitution of 1851, we find the convention of 1864, adopting the same Article, and it nowhere appears in the debate, that there was any purpose to disturb the then existing system of taxation. Such then, seems to have been the uniform interpretation of this Article in the Declaration of Eights, acquiesced in by the people of the State, including the legal profession, and sanctioned by the framers of the Constitution itself. The objection to the manner in which the tax has been assessed by the Orphans’ Court, cannot be sustained. In the case of Latrobe, Trustee, vs. Mayor and C. C. of Balto., 19 Md. Rep., 14, the Court held, that in the absence of any law “regulating the imposition and collection of taxes,” the trustee holding the legal title was properly chargeable with the tax. The 137th sec. of Art. 81, of the *588Code of Pub. Gen’l Laws, requires that in a case like the one now before us, the Orphans’ Court shall determine what proportion each party who may be interested in the estate, shall pay of the tax by it imposed. The action of the Orphans’ Court was in conformity with the requirements of the law. Por these reasons the order of the Orphans’ Court must be affirmed.
(Decided 30th April, 1868.)

Order affirmed.